Citation Nr: 1001457	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
left shoulder residuals of injury with degenerative joint 
disease.

2.  Entitlement to an evaluation greater than 10 percent for 
vallecular growth, right side of throat, with tonsillectomy 
and right styloidectomy.  

3.  Entitlement to service connection for neuropathy of the 
bilateral upper extremities.  

4.  Entitlement to service connection for right shoulder 
degenerative joint disease, to include as secondary to 
service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973 and from January 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2005, the RO, in pertinent part, continued a 10 
percent evaluation for vallecular growth of the right throat; 
and denied entitlement to service connection for neuropathy 
of the bilateral upper extremities and for a right shoulder 
condition.  In March 2008, the RO continued the 20 percent 
evaluation assigned for left shoulder disability.  

In July 2009, a travel board hearing was held before the 
undersigned.  

On review, additional evidence was received in December 2009, 
following certification of the appeal.  The Board 
acknowledges that this evidence (VA medical records dated in 
November 2009) was not accompanied by a waiver of RO 
jurisdiction.  On review, the additional evidence essentially 
duplicates information previously of record and a remand for 
the RO to consider such evidence in the first instance would 
serve no useful purpose and is not required.  See 38 C.F.R. 
§ 20.1304 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The issue of entitlement to service connection for right 
shoulder degenerative joint disease, to include as secondary 
to service-connected left shoulder disability, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Objective evidence does not show left arm motion limited 
to 25 degrees from the side.  

2.  Objective evidence does not show the vallecular growth, 
right side of throat, with tonsillectomy and right 
styloidectomy is manifested by hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy; and the overall disability 
picture does not more nearly approximate severe incomplete 
paralysis of the twelfth cranial nerve.  

3.  The preponderance of the evidence is against a finding 
that any currently diagnosed neuropathy of the bilateral 
upper extremities is related to active military service or 
events therein; and there is no evidence of bilateral upper 
extremity neuropathy manifested to a compensable degree 
within one year following discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for left shoulder residuals of injury with degenerative joint 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2009).  

2.  The criteria for an evaluation greater than 10 percent 
for vallecular growth, right side of throat, with 
tonsillectomy and right styloidectomy are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.20, 4.97, 
Diagnostic Code 6516, 4.124a, Diagnostic Code 8212 (2009).  

3.  Neuropathy of the bilateral upper extremities was not 
incurred during service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board notes that the "fourth element" of 
the notice requirement, requesting the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, was recently removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 
2009).  Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In April 2005, the RO notified the Veteran of the evidence 
needed to substantiate his claims of entitlement to an 
increased evaluation for a vallecular growth, right side of 
throat; and service connection for neuropathy of the 
bilateral hands.  This letter also provided information 
regarding the evidence VA would obtain and of the evidence 
the Veteran was responsible for providing.  In March 2006, 
the Veteran was provided information regarding how VA assigns 
disability ratings and effective dates.  

In October 2007, the RO notified the Veteran of the evidence 
needed to substantiate his claim of entitlement to an 
increased evaluation for left shoulder disability.  This 
letter also advised the Veteran of his and VA's respective 
obligations with regard to obtaining evidence and provided 
information regarding how VA assigns disability ratings and 
effective dates.  

In May 2008, the RO sent additional information regarding the 
assignment of disability ratings and specifically set forth 
applicable rating criteria.  The claims were readjudicated in 
the January 2009 SSOC.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159.  

The claims file contains the Veteran's service treatment 
records, VA medical records, and private neurology records.  
Relevant to this appeal, the Veteran was provided VA 
examinations pertaining to the left shoulder in October 2007 
and January 2009; and VA examinations pertaining to the 
throat in April 2005 and August 2008.  Clarification 
regarding the August 2008 examination was received in October 
2008.  On review, the examinations are adequate for rating 
purposes.

The Board acknowledges that the Veteran was not provided a VA 
examination specifically addressing the claimed upper 
extremity neuropathy.  The Board notes, however, that the 
Veteran's polyneuropathy was discussed in the October 2008 
clarification involving the claim for increase for the 
vallecular growth, right side of throat.  

As explained below, the record does not contain credible 
evidence suggesting a relationship between claimed neuropathy 
of the upper extremities and the Veteran's active military 
service or events therein.  On review, the requirements for 
additional VA examination and medical opinion are not met 
with regard to this issue.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case with regard to the issues decided 
herein, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II. Analysis

Increased evaluations

The Veteran contends that currently assigned evaluations do 
not adequately reflect the severity of his disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

	a. Left shoulder disability

In June 2004, the RO granted service connection for 
residuals, injury, left shoulder with degenerative joint 
disease left acromioclavicular (AC) joint (nondominant) and 
assigned a 20 percent evaluation effective March 21, 2002.  
The Veteran disagreed with the assigned evaluation and a SOC 
was furnished in May 2005.  The Veteran, however, did not 
perfect a timely appeal of this issue.

In May 2006, the RO continued the 20 percent evaluation 
assigned for left shoulder disability.  The Veteran again 
expressed disagreement and a SOC was furnished in October 
2006.  The Veteran did not perfect an appeal of this issue.  

The Veteran most recently submitted a claim for increase of 
the left shoulder in September 2007.  Rating decision dated 
in March 2008 continued the 20 percent evaluation and the 
Veteran perfected an appeal of this issue.  

In his November 2008 Form 9, the Veteran reported that his 
left shoulder has gotten worse to where the use of his left 
arm is limited and he cannot sleep on the left side due to 
numbness at night.  He reported that he is in constant pain.  
At the hearing, the Veteran testified that he has daily 
flare-ups and his shoulder has popped out before.  He 
indicated that he cannot raise his arm over his head and all 
ranges of motion are limited.  

The RO evaluated the Veteran's left shoulder disability 
pursuant to Diagnostic Codes 5010-5201.  Traumatic arthritis, 
substantiated by x-rays findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For VA purposes, normal range of motion of the shoulder is: 
forward flexion 0 to 180 degrees; abduction 0 to 180 degrees; 
external rotation 0 to 90 degrees; and internal rotation 0 to 
90 degrees.  38 C.F.R. § 4.71, Plate I (2009).  

Pursuant to the rating schedule, limitation of motion of the 
arm is evaluated as follows: at shoulder level, 20 percent 
(major or minor extremity); midway between side and shoulder 
level, 30 percent (major extremity) and 20 percent (minor 
extremity); and to 25 degrees from side, 40 percent (major 
extremity) and 30 percent (minor extremity).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

The Veteran's left shoulder has been evaluated as the 
nondominant or minor extremity.  At the hearing, the Veteran 
testified that he is technically ambidextrous.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  

The Board has considered the Veteran's reports that he is 
ambidextrous.  The overall evidence, however, does not 
support this finding.  That is, the Veteran reported he was 
right-handed during service and subsequent VA examinations in 
April 2004, April 2006, and October 2007 also identified him 
as right-handed.  His report of being ambidextrous is not 
noted until the most recent VA examination in January 2009.  
Accordingly, the Board will consider the left shoulder as the 
minor extremity.  

On VA examination in October 2007, the Veteran reported pain 
in the left shoulder with weakness, stiffness, instability 
and lack of endurance.  No flare-ups were reported.  Range of 
motion of the left shoulder was forward flexion 0 to 180 
degrees; abduction 0 to 180 degrees; external rotation 0 to 
90 degrees; internal rotation 0 to 90 degrees; and adduction 
0 to 50 degrees.  There was pain on flexion and abduction 
from 90 to 180 degrees.  There was no change in motion upon 
repeated and resisted testing of the left shoulder times five 
and no additional limitation or weakness was noted.  There 
was tenderness in the anterior and posterior shoulder with 
palpation.  

On VA examination in January 2009, the Veteran reported pain 
and stiffness in the left shoulder with flare-ups occurring 
with any activities requiring elevation of the left shoulder 
in day-to-day activities and at work without incapacitation.  
He also reported that he needs assistance for certain 
activities and activities of daily living at home.  
Objectively, the left shoulder was tender in the AC joint and 
proximal one-third of the upper arm on the left side.  
Abduction and forward flexion were limited to 80 degrees, and 
the Veteran was unable to perform external or internal 
rotation due to the severity of the pain.  There was end 
range pain and guarding of movement.  There were no 
additional limitations with repetitive use.  Diagnosis was 
degenerative joint disease of the AC joint, left shoulder, 
with moderate to severe impingement syndrome.  

On review, the criteria for an evaluation greater than 20 
percent for the minor extremity are not met or more nearly 
approximated.  Objective evidence does not show left arm 
motion limited to 25 degrees from side.  The Board 
acknowledges the findings of pain and tenderness and has 
considered the Veteran's complaints of significant pain and 
limitation.  In this regard, the Board notes that the Veteran 
did not perform perform external or internal rotation on 
recent examination due to reported pain.  The examiner, 
however, specifically noted that there was no evidence of 
ankylosis and the Board does not find adequate pathology to 
support a higher evaluation based on functional impairment 
due to pain on motion and other factors.  

The Board has considered whether an evaluation greater than 
20 percent is available under other diagnostic codes 
pertaining to the shoulder and the arm.  On review, there is 
no objective evidence of ankylosis of the scapulohumeral 
articulation, impairment of the humerus (to include malunion, 
recurrent dislocation, fibrous union, false flail joint, or 
flail shoulder), or impairment of the clavicle or scapula (to 
include malunion, nonunion of, or dislocation).  Thus, 
Diagnostic Codes 5200, 5202, and 5203 are not for 
application.  

	b. Vallecular growth, right side of throat

In July 1982, the RO granted service connection for 
vallecular growth, right side of throat, with tonsillectomy 
and right styloidectomy and assigned a 0 percent evaluation 
effective April 2, 1982.  In February 2003, the evaluation 
was increased to 10 percent effective March 21, 2002.  The 
Veteran disagreed with the evaluation and a SOC was furnished 
in June 2004.  The Veteran did not perfect an appeal.

In February 2005, the Veteran submitted a claim for increase.  
Rating decision dated in September 2005 continued the 10 
percent evaluation and the Veteran perfected an appeal of 
this issue.  

In his January 2006 statement, the Veteran reported speech 
problems, such as slurring.  He indicated that it was getting 
harder for him to talk where he could be understood.  At the 
hearing, the Veteran testified that his twelfth cranial 
hypoglossal nerve was cut and that he has difficulties 
speaking.  He reported that after talking for a while he gets 
spasms on the right side of the neck.  He also indicated that 
due to his speech issues, he gets accused of drinking on the 
job.  

The RO evaluated the Veteran's disability as analogous to 
chronic laryngitis under Diagnostic Code 6516.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Chronic laryngitis is evaluated as follows: hoarseness, with 
inflammation of cords or mucous membrane (10 percent); and 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy 
(30 percent).  38 C.F.R. § 4.97, Diagnostic Code 6516.  

On review, evidence of record indicates impairment of the 
twelfth cranial nerve.  Thus, Diagnostic Code 8212 is also 
for consideration and provides as follows regarding the 
twelfth (hypoglossal) cranial nerve: incomplete paralysis 
that is moderate (10 percent); incomplete paralysis that is 
severe (30 percent); and complete paralysis (50 percent).  
Note following indicates that this is dependent upon loss of 
motor function of the tongue.  38 C.F.R. § 4.124a, Diagnostic 
Code 8212.  

The words "moderate" and "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 
4.6 (2009).

VA neurology consult dated in June 2004 indicates that the 
Veteran had tongue deviation to the right when it was 
extended.  The examiner noted that this was due to a chronic 
right hypoglossal nerve dysfunction.  

The Veteran underwent a VA ear, nose, and throat (ENT) 
consultation in April 2005.  The Veteran reported his speech 
was becoming more difficult and he has been accused of having 
a stroke or being intoxicated.  The examiner indicated that 
the head and neck examination was normal, except for the 
absence of the tonsil on the right and a problem with the 
hypoglossal nerve on the right side.  He noted that when the 
tongue was stuck out, it had the appearance of going to the 
left side.  He further noted that theoretically, when the 
hypoglossal nerve is injured the tongue protrudes to the same 
side since it is pushed by the opposite hypoglossal nerve.  
Indirect laryngoscopy and nasopharynx was normal.  Assessment 
was "[s]peech problem, secondary to hypoglossal nerve 
injury, back 25 years ago, must rule out other neurological 
problems."  The examiner felt the Veteran should have a 
current MRI, neurological examination, and be seen by a 
speech pathologist.  

VA examination, also dated in April 2005, documented the 
Veteran's reports that his speech was getting worse and 
worse.  The examiner noted a history of alcoholism and 
peripheral neuropathy and that some of this may be related to 
that.  The examiner referred to the ENT consult.  

The Veteran underwent a brain MRI in May 2005.  Impression 
was "[e]xtensive microvascular ischemic changes in white 
matter tracks parietal lobes and midbrain."  

Following the MRI, the April 2005 examiner completed an 
addendum, indicating that the ischemia noted may well account 
for the symptoms.  

The Veteran underwent an initial speech pathology consult in 
May 2006.  On the Speech-Language Pathology Functional 
Communication Measures for Adults, the Veteran received a 6 
(on a scale from 1 to 7 for nonfunctional to normal) for 
voice, swallow, and motor speech.  A "6" equates to 
"functional despite noticeable impairment".  On inspection 
of the oral cavity, tongue protrusion curved with the tip 
going to the left and body of tongue pulling right.  Range of 
motion was good and control looked functional.  Speech was 
intelligible but movement of articulators was reduced.  It 
was noted that the Veteran wants his speech fixed but cut 
short treatment trials and exercises.  Clinical impression 
was "mild dsyarthria and quiet voice; swallowing problems 
managed with compensations."  Note dated in July 2006 
indicates the Veteran was discharged from speech pathology 
because he never returned to treatment and did not respond to 
messages or attempts to reschedule.  

The Veteran underwent a VA examination in August 2008.  This 
was conducted by Dr. L.R., the same physician who conducted 
the previous examination.  He noted that the Veteran 
continued to have the same findings of the tongue and that 
recent lab work showed a cholesterol level of 420 and a 
triglyceride of 1497.  The examiner stated:

My diagnosis remains the same; however, 
after seeing these lab results I am not 
surprised that he would be developing 
various neuropathies and difficulty with 
swallowing and speech.  With these lab 
results he will definitely be having 
increased microvascular disease to the 
entire neurological system.  

The RO subsequently requested additional information 
regarding any developing neuropathies.  A review of the 
records was conducted in October 2008 by Dr. G.S., who noted 
that clarification was needed in response to the comment made 
by the VA ENT examiner regarding neuropathies.  Dr. G.S. 
stated that the examiner was referring to other conditions 
which were sequelae of the Veteran's hyperlipidemia, 
hypertension, and smoking and which have no etiological 
relationship to the residuals of the remote tonsillectomy and 
styloidectomy which resulted in the chronic, static right 
hypoglossal nerve injury/dysfunction.  He further stated that 
the ENT examiner's intent was to emphasize that these other 
conditions account for the more recent speech and swallowing 
difficulties experienced by the Veteran, rather than any 
worsening of his service connected condition.  

The Board acknowledges the Veteran's testimony regarding 
worsening speech difficulties and associated problems such as 
spasm and pain.  Evidence of record, however, shows that the 
worsening symptoms are the result of comorbid conditions and 
not related to the static nerve injury.  On review, there is 
no evidence of hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy; and the overall disability picture does 
not more nearly approximate severe incomplete paralysis of 
the twelfth cranial nerve.  In making this determination, the 
Board notes that although the Veteran has a speech 
impediment, his speech has been characterized as functional.  
Additionally, speech therapy was recommended and it was noted 
that the potential for rehabilitation was good if the Veteran 
was serious.  Information of record indicates that the 
Veteran voluntarily chose not to pursue such therapy.  

The Board has considered all applicable codes pertaining to 
the throat and nerve injury but does not find a basis for 
assigning an evaluation greater than 10 percent.  

Regarding the claims for increase decided herein, the Board 
has reviewed the evidence of record and does not find any 
basis for assigning staged ratings.  See Hart, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this regard, the Board acknowledges the 
Veteran's statements and testimony that his left arm and 
speech problems cause occupational impairment.  On VA 
examination in October 2007, the Veteran reported 
difficulties lifting tailgates at work.  At the hearing, the 
Veteran testified that he works in sales and that he has 
significant difficulties at work due to his speech 
impairment.  He also submitted various lay statements 
attesting to his speech problems.  Such statements describe 
slurring speech and indicate that the Veteran is difficult to 
understand.  The overall evidence, however, does not show the 
Veteran is frequently hospitalized for these disabilities or 
that they cause a marked interference with employment beyond 
that contemplated in the rating schedule.  Thus, the Board 
finds that the requirements for referral for extraschedular 
evaluation have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service connection

The Veteran claims entitlement to service connection for 
neuropathy of the bilateral upper extremities.  In his 
January 2006 statement, the Veteran reported that the upper 
extremity neuropathy began during service as tingling in the 
hands and fingers, as if they had gone to sleep.  He 
indicated that it was like it was moving up his hands into 
his arms.  He reported that he talked to the medics about it 
and they would tell him to move his arms and shoulders 
around.  

At the hearing, the Veteran testified that his arms fall 
asleep at night.  He also reported that he has numbness and 
tingling and sensitivity to water and cold.  He has 
difficulty grasping and drops cups.  When asked by his 
representative whether he ever experienced any of these 
symptoms while on active duty, the Veteran responded "[n]ot 
that I can remember."  Subsequently, the undersigned asked 
when the neuropathy started.  The Veteran reported that he 
did not know that it happened while he was in the military.  
He did, however, testify that he had gotten kicked in boot 
camp and had not been the same since.  He denied having any 
neck injuries.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be also presumed for certain chronic 
diseases, including other organic disease of the nervous 
system, if manifest to a compensable degree within one year 
after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records do not show complaints of or 
treatment related to upper extremity neuropathy.  On 
examination for separation in January 1980, the Veteran's 
neurologic system was reported as normal on clinical 
evaluation. 

The Veteran underwent a VA examination in May 1982.  His 
neurological system was again described as normal.  

Statement from a private neurologist dated in March 2002 
shows the Veteran was seen in February 2002 for complaints of 
numbness and pain in the feet.  Complaints related to the 
upper extremities were not noted.  The physician's overall 
impression was that the sensory loss with dysethesias was 
most likely due to a peripheral neuropathy for which alcohol 
use may be the most significant contributing factor.  
Subsequent EMG showed minimal changes consistent with a 
polyneuropathy.  

VA records dated in October 2003 note complaints of ongoing 
numbness in the feet and hands.  Assessment was 
"[n]europathy, painful, with muscle cramps."  Addendum 
dated in February 2004 notes that private neurology records 
were reviewed and the cause of the small fiber peripheral 
neuropathy was longstanding history of heavy alcohol use.  

The Veteran underwent a VA neurology consult in June 2004.  
He reported numbness in his fingers, particularly on the 
left.  Assessment was bilateral hand numbness, left worse 
than right with a positive Tinel sign at the left wrist.  The 
examiner suspected he had left carpal tunnel syndrome.  

The Veteran was seen in the neurology clinic in January 2005.  
He reported bilateral hand numbness especially on the left, 
better with wrist splints.  It was noted that previous nerve 
conduction studies of the left arm were negative.  Nerve 
conduction studies of both upper limbs in February 2005 were 
reported as normal except for decreased amplitudes of both 
ulnar nerves compound action potentials suggested early or 
mild bilateral ulnar neuropathy.  

Primary care note dated in March 2007 includes an assessment 
of questionable bilateral carpal tunnel syndrome.  It was 
noted that nerve conduction studies were negative and that 
symptoms were likely due to peripheral neuropathy.  

The Board acknowledges the Veteran's reports of numbness in 
the hands beginning during service.  The Veteran is competent 
to report such symptoms.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  As 
discussed, service treatment records do not show complaints 
of or treatment for upper extremity neuropathy and on review, 
the statements regarding in-service onset are not supported 
by the overall evidence of record and are not considered 
credible.

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that the Board had erred 
by finding that a claimant's report of in-service psychiatric 
symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at 
the time.  The Board believes, however, that the instant case 
is clearly distinguishable as the Board is not relying merely 
upon a general absence of complaints during service. 

First, on report of medical history completed at separation, 
the Veteran specifically denied having or having had 
neuritis.  Additionally, the reports of onset are 
inconsistent.  That is, the Veteran has reported symptoms 
beginning during service and later indicated that he did not 
know when the symptoms started.  Objective medical evidence 
also does not document complaints related to the upper 
extremities until many years following service.  

On review, the evidence of record does not show currently 
diagnosed bilateral upper extremity neuropathy that is 
related to active military service or events therein.  In 
this regard, and as discussed in detail above, the 
overwhelming evidence suggests that the neuropathy is related 
to other factors, such as alcohol abuse.  There is also no 
evidence of bilateral upper extremity neuropathy manifested 
to a compensable degree within one year following discharge 
from service.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral upper 
extremity neuropathy and the doctrine of reasonable doubt is 
not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to an evaluation greater than 20 percent for left 
shoulder residuals of injury with degenerative joint disease 
is denied.  

Entitlement to an evaluation greater than 10 percent for 
vallecular growth, right side of throat, with tonsillectomy 
and right styloidectomy is denied.

Entitlement to service connection for neuropathy of the 
bilateral upper extremities is denied.


REMAND

Throughout the course of this appeal, the RO has considered 
the Veteran's claim for service connection for right shoulder 
degenerative joint disease on both a direct basis and a 
presumptive basis, as a chronic disease.  At the hearing, the 
Veteran testified that due to overuse, he feels his service-
connected left shoulder disability caused or aggravated his 
right shoulder disability.  The representative argued that 
the regulation pertaining to secondary service connection is 
for application.  

The Board notes at this point that service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Review of the file shows the Veteran has not been adequately 
notified of the elements required to establish entitlement to 
secondary service connection for a disability.  Additionally, 
he has not been afforded a VA examination to determine the 
etiology of his right shoulder degenerative joint disease, to 
include whether it is related to his service-connected left 
shoulder disability.  The Board has determined that such an 
examination is in order to comply with VA's duty to assist 
the Veteran in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should notify the 
Veteran of the information and 
evidence required to establish 
entitlement to secondary service 
connection, the evidence and 
information that he should submit, and 
the assistance that VA will provide to 
obtain evidence on his behalf.  

2.	Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent 
evidence identified but not provided 
by the Veteran.  

3.	Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the Veteran's right 
shoulder degenerative joint disease.

The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies and 
diagnostics should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
right shoulder degenerative joint 
disease is related to active military 
service or events therein; or, was 
caused or permanently worsened by the 
Veteran's service-connected left 
shoulder residuals of injury with 
degenerative joint disease.  The 
rationale for the opinion expressed 
should also be provided. 

4.	The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.	Then, the RO or the AMC should 
adjudicate on a de novo basis the 
issue of entitlement to service 
connection for right shoulder 
degenerative joint disease, to include 
on a secondary basis.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and 
his representative a SSOC and afford 
them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


